Title: To John Adams from C. W. F. Dumas, 6 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 6e. Juin 1781

Selon vos ordres du 1er. du Courant, j’ai cacheté de mon cachet la Lettre que Vous m’avez envoyée pour M. le Président de L. H. P. et mis de ma main l’adresse en Hollandois, avec le nom de celui qui préside, et qui est le Baron Pallant de Glinthuisen; et je la lui portai hier matin, en lui disant que je l’avois reçue de Mr. Adams, avec ordre de la lui remettre. Il la reçut sans la décachetter, en me disant de revenir le lendemain, pour apprendre ce qu’il avoit à faire après avoir consulté là-dessus avec ceux dont il devoit prendre l’avis. Je me rendis ce matin chez lui. Il avoit à la main le Couvert décacheté, et les papiers. Il me dit que l’adresse, qu’il apprenoit être de ma main, et mon annonce que la Lettre étoit de Mr. Adams, sans ajouter Plenipo:, comme elle étoit signée, l’avoient trompé: que si l’on vouloit écrire, c’étoit à L. H. P., et comme particulier, en forme de requête, qu’on devoit le faire: qu’il ne pouvoit se charger de ces papiers: que je devois les reprendre; et sur mon refus, il les a mis dans mon Chapeau, en me disant que j’avois tort de vous aviser d’aller si vite. A moins d’attirer sur moi personnellement une noise des plus inégales, je ne pouvois que le laisser faire. J’ai cru seulement devoir lui observer, que vous ne pouviez mettre vous même une adresse que vous ignoriez; et que c’étoit par votre ordre que j’avois mis ce qui m’avoit paru convenir: qu’une preuve que je ne pensois pas à la Surprendre, c’est que je lui avois porté moi-même la Lettre; démarche, qui m’avoit paru plus franche, et plus respectueuse de ma part à tous égards, que la voie de la Poste, dont vous m’aviez laissé l’alternative: que vous ne faisiez point ces démarches de votre chef, encore moins par mon avis, mais par les ordres de votre Souverain: qu’il me paroissoit, qu’organe de la parole qu’adresse une Nation à l’autre, vous aviez saisi les seules méthodes qui, jusqu’ici, avoient été en votre pouvoir, pour la faire parvenir: qu’il me sembloit qu’une preuve authentique de la Confédération Américaine finalement complétée, et perfectionnée, devoit être regardée par la Rep. comme une Piece importante pour ellemême, et propre à l’éclairer sur les vraies dispositions des Etats-Unis contre l’ennemi de cette rep: enfin que je Vous ferois, Monsieur, un rapport fidele de ce qui venoit de se passer au sujet de ces papiers; et que j’ignorois ce que vous jugeriez à propos d’en faire ultérieurement.
La personne à qui j’avois fait tenir l’autre Lettre, m’a fait prier de passer chez lui cet après-diner; et après m’avoir reçu avec beaucoup de politesse et de cordialité, m’a dit et répété expressément, que la restitution qu’il avoit ordre de faire entre mes mains, de la Lettre que vous lui aviez écrite, avoit sa raison, ainsi que celle que le Président avoit faite de ce qui lui étoit adressé, dans la qualité que Vous aviez prise de Ministre Plenipotentiaire; et que, comme votre admission, en cette qualité, étoit en délibération parmi les Provinces respectives, le Prince devoit attendre à cet égard une Résolution de L. H. P., comme Elles-mêmes devoient attendre là-dessus les Instructions de leurs Commettants: en un mot, que c’étoit une affaire de pure étiquette; que je devois bien le comprendre, et vous le faire comprendre aussi, avec les égards qu’on a d’ailleurs pour Vous, Monsieur, personnellement.
Il me reste à attendre vos ordres, pour savoir si vous jugez à propos que je vous renvoie les deux Lettres et les deux Copies, ou que les garde en dépôt; et d’ajouter que le Président m’a dit, que si la Lettre lui étoit arrivée par la Poste, il n’auroit pu que la supprimer, sans en faire aucun usage.
J’espere qu’en tout ceci vous approuverez la conduite de celui, qui est toujours avec le plus grand respect, Monsieur, Votre très-humble & très-obéissant serviteur

C. W. F. Dumas

